Citation Nr: 0519294	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  00-04 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1  Entitlement to a compensable initial rating for a skin 
disorder.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for multiple-joint 
arthritis, to include the left and right knee, left hip, 
right ankle, and left and right hand, currently evaluated as 
20 percent disabling.

4.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).

(The issue of entitlement to service connection for a right 
elbow disability will be addressed in a separate decision.) 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran had active service from July 1968 to April 1970 
and from January 1991 to December 1991.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  In September 2001, a Travel Board 
hearing was held before one of the undersigned Veterans Law 
Judges (VLJs).  The issues on appeal at the time of that 
hearing were entitlement to a compensable rating for a skin 
disorder; entitlement to a rating in excess of 10 percent for 
PTSD; entitlement to a rating in excess of 20 percent for 
multiple-joint arthritis, to include the left and right knee, 
cervical spine, left hip, right ankle, and the left and right 
hand; and entitlement to a TDIU.  The case was remanded for 
additional development by the Board in December 2001.  

Following the December 2001 remand, the RO assigned a 
separate 10 percent rating for degenerative disc disease of 
the cervical spine.  As review of the record does not show an 
appeal as to that rating decision, the only issues on appeal 
are as listed on the first page of the present decision.  
With respect to these issues, there has been sufficient 
development to equitably adjudicate the issues of entitlement 
to a compensable rating for a skin disorder and to rating in 
excess of 20 percent for multiple-joint arthritis.  However, 
the issue as to a rating in excess of 10 percent for PTSD 
requires additional development, and will be addressed in the 
Remand portion of this decision.  As the claim for a TDIU 
could potentially be affected by the resolution of the issue 
as to an increased rating for PTSD, the adjudication of the 
TDIU issue must be deferred.  See Harris v Derwinski, 1 Vet. 
App. 80 (1991).

With regard to the matter of the additional issue 
parenthetically listed on the first page of the present 
decision, entitlement to service connection for a right elbow 
disability, an appeal with respect to that issue was 
perfected following the December 2001 Remand.  Testimony 
relevant to the issue, in addition to the other four issues 
listed on the first page, was presented at a March 2005 
Travel Board hearing at the RO before a different Veterans 
Law Judge than the one who had conducted the September 2001 
hearing.

By law, proceedings before the Board may be assigned by the 
Chairman to either an individual Veterans Law Judge or a 
panel of not less than three VLJs, and a Judge who has 
conducted a hearing must participate in the decision as to 
the issues discussed in the testimony.  38 U.S.C.A. 
§§ 7102(a), 7107(c).  Therefore, the numbered issues on the 
first page, above, are being decided by a panel of three VLJs 
(the first two signatories below) in this decision.  The 
parenthetical matter will be addressed in a separate decision 
by the single VLJ who held the hearing as to that issue. 


FINDINGS OF FACT

1.  The only evidence of a skin disorder currently shown is 
very mild tinea versicolor of the shoulders, neck, and back 
and spotty hyperpigmentation in the lower extremities; there 
are currently no significant active skin lesions. 

2.  Service-connected skin residuals do not include 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area; involve at least 5 percent of the 
entire body, or 5 percent of exposed areas; or require 
treatment such as therapeutic doses of corticosteroids or 
other immunosuppressive drugs.   

3.  The most recent VA examination did not demonstrate such 
severe limitation of motion of an affected joint as to 
warrant increased compensation based upon a separate rating 
or ratings or any pathology associated with multijoint 
arthritis as to present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for a skin 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.118, Diagnostic Codes 
7806, 7817 (as effective both prior to and as of Aug. 30, 
2002).

2.  The criteria for a rating in excess of 20 percent for 
multiple-joint arthritis are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, 
Diagnostic Code 5003 (2004).   

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a May 2003 letter, the RO advised the veteran of the VCAA 
and its effect on the claims adjudicated herein.  In 
addition, the veteran was advised, by virtue of a detailed 
December 1999 statement of the case (SOC) and September 2003 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate the claims 
adjudicated herein.  The Board therefore believes that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claims adjudicated below, and that the December 1999 SOC and 
September 2003 SSOC issued by the RO clarified what evidence 
would be required to establish entitlement to the benefits 
sought.  Further, the claims file reflects that the September 
2003 SSOC contained the new and duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents need to be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield v. Nicholson, supra, slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to the issues adjudicated below has been 
placed in the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of these issues.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to the claims 
adjudicated in this decision, under the VCAA.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding any of the claims.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal Criteria & Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes (DCs) identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor of 
the claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
supra.

A.  Disorders of the Skin

During the pendency of the veteran's claim and appeal, the 
regulations for the evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49,590 
(July 31, 2002).  When regulations are changed, as in the 
instant case, during the course of the veteran's claim, the 
criteria that are to the advantage of the veteran should be 
applied.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 
3-2000 (Apr. 10, 2000).  However, the veteran is not entitled 
to consideration of the amended regulations prior to their 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002).  The September 2003 SSOC provided the amended 
criteria.  As a result, the veteran will not be prejudiced by 
the Board's application of the revised criteria.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  

Under the "old" criteria, disability compensated under DC 
7817 (dermatitis exfoliativa) was rated as eczema under DC 
7806.  A compensable rating for eczema required exfoliation, 
exudation, or itching involving an exposed surface or 
extensive area.  38 C.F.R. § 4.118, DC 7806 (2001).  

Under the amended criteria for rating the skin, effective 
August 30, 2002, a compensable rating for eczema requires at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  See 67 Fed. Reg. 49,596 (July 31, 
2002); 38 C.F.R. § 4.118 DC 7806 (2004).  

Under the revised criteria for rating exfoliative dermatitis, 
a 10 percent rating is warranted where there is any extent of 
involvement of the skin, and systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) 
or UVB (ultraviolet-B light) treatments, or electron beam 
therapy required for a total duration of less than six weeks 
during the past 12- month period.  A 30 percent rating 
warrants any extent of involvement of the skin, and systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-waive 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating is warranted where there is 
generalized involvement of the skin without systemic 
manifestations, and constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-waive 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7817 (2004).  

With the above criteria in mind, the pertinent facts will be 
summarized.  The July 1998 rating decision which gave rise to 
this appeal granted service connection for dermatitis at a 
noncompensable rating under DC 7817.  As the appeal with 
respect to this issue followed the veteran's disagreement 
with that initial rating, the principles enumerated in 
Fenderson v. West, 12 Vet. App. 119 (1999) with respect to 
"staged ratings" are for application with respect to this 
issue.   


Evidence cited in the July 1998 rating decision as pertinent 
included service medical records demonstrating treatment for 
facial dermatitis and VA clinical records from 1995 
referencing treatment for atopic dermatitis.  Also cited 
therein were reports from a December 1997 VA examination, at 
which time the veteran stated that he had been experiencing 
problems with his skin since 1969.  He described the 
condition as a dry, scaly rash predominantly located on his 
back, arms, legs and hips.  The veteran stated that the rash 
would itch during flareups.  He indicated that he applied 
ointment to the affected areas, and that the condition was in 
remission at the time of the examination.  The examination of 
the skin revealed no evidence of any rashes.  The pertinent 
impression was skin eczema, said to be controlled at the time 
by some unknown ointment he was using.  

The additional pertinent evidence includes reports of VA 
outpatient treatment from a dermatologist in September 2002, 
at which time it was noted that the veteran had localized 
pruritis/xerosis that was under control with Lubriderm.  The 
examination of the back at that time was clear.  

Also of record are reports from an August 2003 VA examination 
of the skin.  The physician who conducted this examination 
indicated that the claims file had been reviewed prior to the 
examination.  The veteran reported that he developed a skin 
rash while serving in Vietnam in 1969, and that he had 
treated the condition since that time with over-the-counter 
preparations.  He stated that in the late 1980s he had 
started receiving medical evaluations and treatment for his 
skin disorder, and that there had been various diagnoses for 
the condition.  The veteran stated that some of the 
treatments had helped, but that the problem would always 
return.  He noted that his current treatment consisted of 
Lubriderm and hydrocortisone cream, which seemed to help 
significantly.  He also stated that he took Vistaril for 
itching.  The veteran reported having a skin color change in 
the lower extremities, which he attributed to having 
arthroscopic surgery in 1991.  The condition was said by the 
veteran to be worse in the summer and in the area of the 
back, but he admitted that the condition was under control at 
the time of the examination and that there were no lesions 
for the examiner to observe.  The examiner specifically noted 
that, by the veteran's own admission, the dermatitis was in 
remission.  

Upon physical examination in August 2003, the physician did 
not see any significant skin lesions, but did observe "very 
mild" tinea versicolor about the shoulders, back, and neck.  
Also observed was spotty hyperpigmentation in the lower 
extremities.  The impression was very mild tinea versicolor 
of the shoulders, neck and back with no other lesions noted. 

Applying the pertinent criteria to the facts summarized 
above, the Board recognizes from review of the contentions of 
record and testimony presented at the September 2001 and 
March 2005 hearings that the veteran feels his service-
connected skin disability is more severe than was 
demonstrated at the VA examinations discussed above.  
However, the veteran himself, as a layman, is not competent 
to attribute any physical manifestations to his service-
connected skin condition or to establish a degree of 
disability residual thereto.  See, e.g., Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matters requiring medical knowledge," 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S.Ct. 404(1998).  See also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, given the 
lack of any significant objective manifestations of 
disability attributable to the service-connected skin 
disorder at the December 1997 and August 2003 VA 
examinations, as conceded even by the veteran himself at the 
time of his examinations, a compensable evaluation for this 
condition under the regulations in effect prior to, as well 
as on and after, August 30, 2002, is not warranted.  
Therefore, as the objective medical evidence preponderates 
against a finding for a compensable rating for a skin 
disability, the veteran's claim must be denied.  See Routen, 
Francisco, Gilbert, supra. 

The Board has also reviewed the claim for a compensable 
rating mindful of the guidance of Fenderson.  The RO has 
noted consideration of all pertinent evidence, and has 
assigned the noncompensable rating since the grant of service 
connection.  The Board, on review, concurs with that rating.  
The rationale set forth above, in determining that a 
compensable rating is not warranted, is the same as used to 
determine that higher "staged" ratings are not warranted 
for an earlier time.  Thus, a compensable rating is not 
warranted for any portion of the time period in question.
 
Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the Rating Schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected skin disability is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board therefore 
finds that further consideration or referral of this matter 
under the provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

B.  Arthritis of Multiple Joints

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  In the absence of limitation of motion, and when 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent disability rating 
will be assigned.  Id.  This is the highest assignable rating 
for arthritis with noncompensable limitation of motion under 
DC 5003, and a note following these provisions sates that the 
10 percent and 20 percent ratings set forth above may not be 
combined with ratings based upon limitation of motion.    


Summarizing the pertinent facts with the above criteria in 
mind, the Board notes that service connection for a 
disability characterized as "residuals of injury to left 
knee to include arthritis of right knee, cervical spine, left 
hip, and right ankle" was granted by a July 1993 rating 
decision.  A 20 percent rating was assigned, under DC 5003.  
Pertinent evidence cited in the July 1993 rating decision 
included reference to reports prepared in conjunction with a 
Medical Board indicating that the veteran, after originally 
injuring his left knee in May 1982, sustained another injury 
to the knee while playing basketball during his second period 
of active duty, in March 1991.  An arthroscopy conducted 
during service in June 1991 was negative, but a bone scan 
conducted later during service in October 1991 revealed an 
increased uptake in the left knee, and the diagnosis was 
reflex sympathetic dystrophy.  Minimal degenerative changes 
in the cervical spine were also noted.  

After service, a September 1992 VA examination showed the 
veteran describing problems in his right knee which he stated 
were the result of his having to bear weight on his right 
knee due to disability in his left knee.  He also described 
having constant sharp pain in his lower back with an 
intermittent burning sensation.  He also said that his back 
would lock in position.  Upon examination of the veteran, he 
walked with a significant limp of the left lower extremity.  
Mild swelling was demonstrated around the left knee.  The 
left knee appeared stiff but demonstrated good stability, 
with complete mobility upon passive range of motion.  Active 
range of motion testing showed approximately full extension 
and 125 degrees of flexion.  X-rays showed mild 
demineralization of the femoral condyles in the left knee.  
No other abnormalities were demonstrated by X-ray of the left 
knee, and the X-ray of the right knee was negative.  The 
diagnoses included history of multiple left knee injuries 
with an "essentially normal" examination; status post 
arthroscopic surgery of the left knee with mild 
demineralization; and history of right knee pain secondary to 
the left knee injuries with normal examination and 
radiographic findings.  

The veteran was also afforded an examination and X-ray of the 
spine in September 1992.  No significant objective findings 
were demonstrated.  Reports from a September 1992 VA PTSD 
examination included a diagnosis of "[p]ost traumatic 
arthritis, knees, left hip, right ankle, spine, and cervical 
region."   

The veteran was examined again by VA in November 1993, at 
which time he complained of multiple joint pains involving 
the neck, wrists, elbow, both hips, low back, knees, and 
ankles.  The physical examination revealed a normal range of 
right and left knee motion, with no tenderness or deformity 
noted.  No hip deformities were demonstrated, and motion in 
the hips was described as normal.  The examination of the 
ankle joints showed no deformity or tenderness, and no 
limitation of motion.  The examination of the shoulder 
joints, wrists, and elbows was also negative.  No tenderness 
or point deformities were shown in the spine, and the range 
of motion in the cervical and lumbar spines was normal.  
Straight leg raising was to 90 degrees on both sides without 
any evidence of pain.  Forward bending was within normal 
limits.  The diagnoses included "[m]ultiple joint 
arthralgias with neck pain, low back pain, both knee joint 
pain, both ankle joint pain, both hip joint pain, both wrist 
joint [pain], elbow joints and both shoulder joint pain."  
Also diagnosed was history of a left knee injury with 
arthroscopic surgery.  The examiner commented that the 
veteran's multiple joint problems may have required further 
investigation or may have been related to a nonorganic 
problem.  

Reports from a June 1995 VA examination indicate the veteran 
was wearing a lumbar corset due to back pain.  He was unable 
to complete lumbar flexion beyond 40 degrees, due to low back 
pain.  Backward extension was to 15 degrees, with pain.  
Lumbar rotation and lateral flexion were normal but painful.  
The veteran was also noted to wear bilateral knee braces.  

Thereafter, the July 1998 rating decision continued the 20 
percent rating assigned under DC 5003, and added both hands 
to the overall service-connected disability being considered.  
Evidence cited in that decision included reports from a 
January 1998 chiropractor, reflecting treatment for weakness 
and pain in the right wrist and neck pain.  

The most recent pertinent evidence is contained in reports 
from a VA examination conducted in August 2003.  The 
physician who conducted this examination indicated that he 
had reviewed the claims file, and the reports from the 
examination reflect a discussion of the pertinent history 
contained therein.  The veteran reported that he had not 
undergone any surgery on the left knee since service, and 
that he was not currently being treated for knee pain.  He 
did indicate that he has to wear a knee brace and use a cane 
on a daily basis, and the veteran did report that he takes 
arthritis medication for his multiple joint pains.  The 
veteran stated that the knee (apparently the left knee) still 
gives way and causes a limp, and he feels that the left knee 
difficulty contributes to "arthritis problems" in other 
parts of his body, specifically the left hip, right ankle, 
and cervical spine.  He reported that he has been treated 
conservatively with non-steriodal anti-inflammatory drugs 
(NSAIDs) for his joint pain, to no avail.  The veteran 
reported that he was not currently working, and that he last 
worked part-time as a cargo handler in January 2003 but was 
no longer able to perform that job.  He stated that his joint 
pain prohibited him from working, running, jumping, 
squatting, kneeling, or bending.  

Objective findings from the August 2003 VA examination 
include no heat, effusion, Baker's cyst, or discoloration in 
either knee.  Flexion in the left knee was to 90 to 95 
degrees, at which time pain was said to preclude further 
motion.  There was full extension in the left knee, and no 
instability was demonstrated in the left knee.  Range of 
motion in the right knee was from full extension to at least 
120 degrees of flexion, and no instability was shown in the 
right knee.  The examination of the left hip showed no 
abnormalities, atrophy, or loss of muscle.  Range of left hip 
motion was measured to 125 degrees of flexion, 30 degrees of 
extension, 25 degrees of adduction, and 45 degrees of 
abduction.  Internal rotation was to 40 degrees and external 
rotation was to 60 degrees.  The physician did not observe 
the veteran having any significant pain or problems with 
motion.  

The examination of the cervical spine in August 2003 revealed 
no visible deformities or curvature abnormalities.  No muscle 
wasting was observed, but slight muscle spasms were shown.  
Flexion and extension were to approximately 35 degrees, at 
which point pain precluded further motion.  Rotation to each 
side was to 60 degrees, at which point pain precluded motion.  
The examination of the right ankle revealed no heat, 
effusion, instability, or discoloration.  Plantar flexion was 
to 20 degrees before pain precluded further motion.  
Dorsiflexion was to less than 15 degrees due to pain.  The 
examination of the lumbar spine revealed no abnormalities in 
the curvature or musculature, and the muscles and strength in 
the buttocks and lower extremities were symmetrical.  The 
deep tendon reflexes were symmetrical.  Lumbar motion testing 
showed 65 degrees of flexion prior to pain and extension to 
15 degrees prior to pain.  Left lateral bending was to 15 
degrees and right lateral bending was 20 degrees, with pain 
preventing further bending to either side.  The examination 
of the hands showed no swelling, normal grasping, and good 
grip strength.  The veteran could touch the thumb of each 
hand to each finger tip.  

X-rays conducted in conjunction with the August 2003 
examination demonstrated mild degenerative joint disease in 
the hands; slightly osteopenic bones in the knees and slight 
demineralization in the left knee with preserved joint spaces 
but no joint space narrowing or other definite abnormalities; 
no abnormalities in the hips; and generalized decrease in the 
height of C3 and anterior wedging of the C5-C6 vertebrae, 
moderately advanced degenerative disc disease with narrowing 
of the C5-C6 and C6-C7 disc spaces, and anterior lateral 
osteophytes with possible neural encroachment of the neural 
foramina at C5-C6.  

The diagnoses following the August 2003 VA examination 
included status post arthroscopy of the left knee, normal 
upon examination clinically and radiographically aside from 
reduction of motion; degenerative disc disease at C5-C6 and 
C6-C7; degenerative arthritis of the lumbosacral spine; 
essentially normal examinations of the left hip and right 
ankle; degenerative joint disease in the hands 
radiographically; essentially normal examination of the right 
knee and mild degenerative joint disease in the hands.  
Following the August 2003 VA examination, and as noted in the 
Introduction to the present decision, a September 2003 rating 
decision assigned a separate 10 percent rating for 
degenerative disc disease of C5-C6 and C6-C7.  

Applying the pertinent legal criteria to the facts summarized 
above, the 20 percent rating currently assigned under DC 5003 
is the highest assignable rating allowed under this 
diagnostic code.  In addition, while the most recent VA 
examination showed some limitation of motion in some of the 
veteran's joints due to pain, the 20 percent rating currently 
assigned under DC 5003 cannot be combined with a rating on 
the basis of limitation of motion.  As such, limitation of 
motion in one of the affected joints would have to be so 
severe as to warrant at least a 30 percent rating under the 
appropriate diagnostic code for the joint affected, in order 
for the veteran to receive additional compensation.  As 
applicable to the service-connected disability at issue, the 
only such diagnostic codes providing for a rating in excess 
of 20 percent based on limitation of motion are DCs 5260 
(limitation of leg flexion to 15 degrees) 5261 (limitation of 
leg extension to 20 degrees), and 5252 (limitation of flexion 
of the thigh to 20 degrees).  

Applying these diagnostic codes pertaining to limitation of 
motion set forth above, as motion in the knees was shown 
from, at worst, 90 degrees of flexion to full extension at 
the August 2003 VA examination, a 30 percent rating clearly 
would not be warranted under DC 5260 or DC 5262.  Similarly, 
the 125 degrees of left hip flexion demonstrated at the most 
recent VA examination precludes a 30 percent rating under DC 
5252.  Finally, even if the service-connected disability 
includes the lumbar spine, which the RO has not included as 
part of the service-connected disability rated under DC 5003 
to this point, as a rating in excess of 20 percent requires 
forward flexion to be limited to 30 degrees (See General 
Rating Formula for Diseases and Injuries of the Spine, for 
DCs 5235 to 5234), an increased rating would not be warranted 
on the basis of limitation of lumbar motion, because the most 
recent VA examination demonstrated 65 degrees of forward 
lumbar flexion.  

As for a rating in excess of 20 percent on an extraschedular 
basis, the Board has considered the veteran's assertion at 
the August 2003 VA examination that his service-connected 
disability renders him unable to work.  However, the Board 
notes that the veteran has not required any, much less 
frequent, periods of post-service hospitalization, and there 
is otherwise no objective evidence of record indicating that 
the service-connected disability rated under DC 5003 results 
in such an unusual disability picture that application of 
regular schedular standards is impractical.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In reaching the determination above, the Board has carefully 
considered the written assertions of the veteran and sworn 
testimony he presented at his two hearings, asserting a much 
more debilitating condition due to the disability rated under 
DC 5003 than was demonstrated by the evidence cited above, 
and the Board fully respects the veteran's sincere assertions 
in this case.  However, the veteran is currently in receipt 
of the highest assignable rating under DC 5003, and, as the 
probative weight of this positive evidence is overcome by the 
more objective negative evidence cited above with respect to 
possible increased compensation on an extraschedular basis, 
the claim must be denied.  See Routen, Francisco, Gilbert, 
supra.    


ORDER

Entitlement to a compensable rating for a skin disorder is 
denied. 

Entitlement to a rating in excess of 20 percent for multiple-
joint arthritis, to include the left and right knee, left 
hip, right ankle, and left and right hand, is denied. 


REMAND

Review of the evidence of record leads the Board to conclude 
that a VA psychiatric examination is necessary in this case 
in order to equitably adjudicate the issue of entitlement to 
an increased rating for PTSD, and to ensure compliance with 
the duty-to-assist provisions of the VCAA.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran was last 
afforded a VA examination to assess the severity of his PTSD 
in October 1999, and the record is thus too stale to allow 
meaningful appellate review.  The veteran alluded to the need 
for, and his willingness to attend, another VA psychiatric 
examination at the March 2005 hearing.  In addition, this 
remand will allow the Board to ensure that all the records of 
group therapy provided to the veteran at the Savannah Vet 
Center mentioned in the statement received from that facility 
in October 2001 have been obtained.  The issue of entitlement 
to a TDIU, as indicated in the Introduction to this decision, 
must be deferred pending the completion of the development 
and readjudication of the claim for an increased rating for 
PTSD requested below.   

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran 
when further action is required on his part.  

1.  The RO is to obtain any pertinent records 
from counseling sessions attended by the 
veteran at the Savannah Vet Center. 

2.  The veteran is to be scheduled for a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  The 
claims file should be forwarded to the examiner 
for review prior to the examination.  With 
reference to the pertinent Rating Schedule 
provisions, the examiner should state whether 
the veteran's PTSD results in:  

a.  Occupational and social impairment due 
to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms are controlled by continuous 
medication; or

b.  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events); or

c.  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; or 
difficulty in establishing and maintaining 
effective work and social relationships; 
or

d.  Occupational and social impairment 
with deficiencies in most areas, such as 
work, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the ability 
to function independently, appropriately 
and effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene, difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); or 
an inability to establish and maintain 
effective relationships; or 

e.  Total occupational and social 
impairment due to such symptoms as gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
or memory loss for names of one's close 
relatives, occupation, or own name.

3.  Following the completion of the development 
requested above, the issues of entitlement to 
an increased rating for PTSD and a TDIU should 
be readjudicated by the RO.  If this 
adjudication does not result in a complete 
grant of all benefits sought by the veteran, 
the veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed 
for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________			_________________________
    ANDREW J. MULLEN				 DEBORAH W. SINGLETON
       Veterans Law Judge				        Veterans Law 
Judge
  Board of Veterans' Appeals			  Board of Veterans' 
Appeals


_________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


